       Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 1 of 14
                                                                                                 United States District Court
                                                                                                   Southern District of Texas
                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS                                         ENTERED
                                       HOUSTON DIVISION                                               July 27, 2020
                                                                                                   David J. Bradley, Clerk
TIMOTHY KLICK, Individually and on                     §
Behalf of All Others Similarly Situated,               §
                                                       §
                 Plaintiff,                            §
                                                       §    Civil Action No. 4:19-cv-01583
v.                                                     §
                                                       §
CENIKOR FOUNDATION.                                    §
                                                       §
                 Defendant.                            §


                          CONFIDENTIALITY AND PROTECTIVE ORDER

         Before the Court is the joint motion of the parties1 for the entry of a confidentiality and
protective order (“Protective Order”). After careful consideration, it is hereby ORDERED as
follows:

         1.           Classified Information

           “Classified Information” means any information of any type, kind, or character that is

    designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the

    supplying or receiving persons, whether it be a document, information contained in a document,

    information revealed during a deposition, information revealed in an interrogatory answer, or

    otherwise.

           2.         Qualified Persons

           “Qualified Persons” means:

           a.    For Counsel or Attorneys Only information:
                 i.        retained counsel for the parties in this litigation and their respective staff;



1
 On February 25, 2020, this Court entered an order consolidating this matter for pretrial purposes with Williams v.
Cenikor Foundation, No. 4:19-cv-2828, Potter v. Cenikor Foundation, Inc., No. 4:19-cv-3031, Aleem v. Cenikor
Foundation, no. 4:19-cv-3032, Sorey v. Cenikor Foundation, No. 4:19-cv-3033, and Woods v. Cenikor Foundation,
No. 4:19-cv-4569. [Dkt. 60]. Counsel for the parties in the Consolidated Cases have agreed that, in addition to the
Court’s Order on Discovery Format [Dkt. 63], this Order shall govern discovery in each of the Consolidated Cases.
                                                        1
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 2 of 14

               ii.     actual or potential independent experts or consultants (and their
                       administrative or clerical staff) engaged in connection with this litigation
                       (which shall not include the current employees, officers, members, or agents
                       of parties or affiliates of parties) who, prior to any disclosure of Classified
                       Information to such person, have signed a document agreeing to be bound
                       by the terms of this Protective Order (such signed document to be
                       maintained by the attorney retaining such person) and have been designated
                       in writing by notice to all counsel;

               iii.    this Court and its staff and any other tribunal or dispute resolution officer
                       duly appointed or assigned in connection with this litigation.

        b.     For Confidential information:
                i.     the persons identified in subparagraph 2(a);

                ii.    the party, if a natural person;

                iii.   if the party is an entity, such officers or employees of the party who are
                       actively involved in the prosecution or defense of this case;

                iv.    litigation vendors, Court reporters, and other litigation support personnel;

                v.     any person who was an author, addressee, or intended or authorized
                       recipient of the Confidential information and who agrees to keep the
                       information confidential, provided that such persons may see and use the
                       Confidential information but not retain a copy.
        c.     Such other person as this Court may designate after notice and an opportunity to
be heard.

        3.     Designation Criteria

        a.     Nonclassified Information. Classified Information shall not include information

that either:
                i.     is in the public domain at the time of disclosure, as evidenced by a written
                       document;

                ii.    becomes part of the public domain through no fault of the recipient, as
                       evidenced by a written document;

                iii.   the receiving party can show by written document was in its rightful and
                       lawful possession at the time of disclosure; or

                iv.    lawfully comes into the recipient’s possession subsequent to the time of
                       disclosure from another source without restriction as to disclosure,
                       provided such third party has the right to make the disclosure to the
                       receiving party.

                                                  2
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 3 of 14


        b.      Classified Information. A party shall designate as Classified Information only

 such information that the party in good faith believes in fact is confidential. Information that is

 generally available to the public, such as public filings, catalogues, advertising materials, and the

 like, shall not be designated as Classified Information.

        Information and documents that may be designated as Classified Information include,

but are not limited to, trade secrets, confidential or proprietary financial information,

operational data, business plans, and competitive analyses, personnel files, personal information

that is protected by law (including without limitation information subject to the Health

Insurance Portability and Accountability Act of 1996, as amended, the regulations under 42
CFR Part 2, and/or any state law addressing privacy and confidentiality (collectively “Privacy

Laws”), such as       substance abuse treatment, rehabilitation, medical,           and other sensitive

information (such as HIV/AIDS status, mental health disorders, sexual and/or domestic abuse))

that, if not restricted as set forth in this order, may subject the producing or disclosing person to

criminal and/or civil penalties, competitive or financial injury or potential legal liability to

plaintiff, putative opt-in plaintiffs, later opt-in plaintiffs, and/or third parties.

        Correspondence and other communications between the parties or with nonparties may

be designated as Classified Information if the communication was made with the

understanding or reasonable expectation that the information would not become generally

available to the public.

        c.      For Counsel or Attorneys Only. The designation “For Counsel Only” or

“Attorneys Eyes Only” shall be reserved for Classified Information that is believed to be (1)

unknown to the opposing party or parties, or any of the employees of a corporate party or (2)

subject to Privacy Laws. For purposes of this order, so-designated information includes, but is not

limited to, non-public financial information, pricing information, customer identification data,

business partner identification information, and information subject to Privacy Laws.             With


                                                     3
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 4 of 14


respect to Classified Information subject to Privacy Laws, Classified Information will only be

produced and labeled under this category if the individual with whom such information relates

submits fully completed and signed authorizations/consents to release such information, including

the Authorization/Consent to Release Medical Records and Authorization/Consent to Release

Psychotherapy Notes, both as set forth in Exhibit A and as discussed below in paragraph 4.

       d.      Ultrasensitive Information. At this point, the parties do not anticipate the need for

higher levels of confidentiality as to ultrasensitive documents or information provided

authorizations/consents are obtained for any information subject to Privacy Laws. However, in

the event the Court orders that ultrasensitive documents or information be produced, the parties

will negotiate and ask the Court to enter an ultrasensitive information protocol in advance of

production to further protect such information. To the extent such information is subject to

Privacy Laws and no consent has been signed by the person whose records are sought and

presented to Cenikor Foundation, the requesting party must seek and obtain an order from the

Court in compliance with the procedures and criteria set forth in 42 CFR Section 2.64, as

described below under paragraph 4(b).

       4.      Classified Information Protected by Privacy Laws.

       a.      Notwithstanding anything to the contrary in this Confidentiality and Protective

Order, Classified Information protected by Privacy Laws for any named plaintiff, putative opt-in
plaintiff, or later opt-in plaintiff shall not be produced by Cenikor in response to any written

discovery request, response to any interrogatory, or in verbal or written deposition or hearing/trial

testimony and any objections thereto until such individual has signed fully completed

authorizations/consents to release such information, including the Authorization/Consent to

Release Medical Records and Authorization/Consent to Release Psychotherapy Notes, both as set

forth in Exhibit A, and such signed consents are provided to Cenikor Foundation.

       b.      To the extent no authorization/consent has been provided, the requesting party
must seek and obtain a separate and independent order from the Court in compliance with the
procedures and criteria set forth in 42 CFR Section 2.64, including the requirements to (i) submit
                                                  4
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 5 of 14


an application to the Court using a fictitious name for the patient, unless the patient has consented

to use of his or her name or the Court has ordered the record sealed, (ii) provide the patient and

Cenikor Foundation with adequate notice in a manner which does not disclose patient identifying

information to other persons, and (iii) an opportunity to both the patient and Cenikor Foundation

to file a written response to the application, or to appear in person. An order may be entered only

if the Court determines that good cause exists. To make this determination, the Court must find

that: (1) other ways of obtaining the information are not available or would not be effective (e.g.,

obtaining the patient’s written authorization); and (2) the public interest and need for the

disclosure outweigh the potential injury to the patient, the physician-patient relationship, and the

treatment services. Any such Court order must (x) limit disclosure to those parts of the patient’s

record which are essential to fulfill the objective of the order; (y) limit disclosure to those persons

whose need for information is the basis for the order; and (z) include such other measures as are

necessary to limit disclosure for the protection of the patient, the physician-patient relationship,

and the treatment services.

       5.      Use of Classified Information

       All Classified Information provided by any party or nonparty in the course of this

litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation and

for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

Further, all Classified Information subject to 42 CFR Part 2 shall remain subject to its

protections and shall be prohibited from redisclosure unless the plaintiff, putative opt-in plaintiff,

or later opt-in plaintiff expressly permits further disclosure or the disclosure is permitted by

federal regulations (42 CFR Section 2.32).

       6.       Marking of Documents

       Documents provided in this litigation may be designated by the producing person or by

any party as Classified Information by marking each page of the documents so designated with a

stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes

                                                   5
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 6 of 14


Only”. In lieu of marking the original of a document, if the original is not provided, the

designating party may mark the copies that are provided. Originals shall be preserved for

inspection. Any disclosures of Classified Information protected by Privacy Laws under this

Protective Order must be accompanied with the statement “42 CFR part 2 prohibits unauthorized

disclosure of these records.”

       7.      Disclosure at Depositions

       Information disclosed at (a) the deposition of a party or one of its present or former

officers, directors, employees, agents, consultants, representatives, or independent experts

retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be

designated by any party as Classified Information by indicating on the record at the deposition

that the testimony is “Confidential,” “For Counsel Only,” or “Attorneys Eyes Only” and is

subject to the provisions of this Order. To the extent a deposition transcript or its exhibits

contain Classified Information protected by Privacy Laws, the following state must be placed

on the first page of the deposition: “42 CFR part 2 prohibits unauthorized disclosure of these

records.”

       Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts

shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

       To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages

being provided in a nondesignated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

       Counsel for a party or a nonparty witness shall have the right to exclude from deposition
any person who is not authorized to receive Classified Information pursuant to this Protective

                                                   6
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 7 of 14


Order, but such right of exclusion shall be applicable only during periods of examination or
testimony during which Classified Information is being used or discussed.

       8.      Disclosure to Qualified Persons

       a.      To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, prior to making such disclosure) and

shall seek a protective order or confidential treatment of such information. Information designated

as For Counsel Only shall be restricted in circulation to Qualified Persons described in

subparagraph 2(a).

       b.            Retention of Copies During this Litigation.     Copies of For Counsel Only

information shall be maintained only in the offices of outside counsel for the receiving party and,

to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those

experts. Any documents produced in this litigation, regardless of classification, that are provided

to Qualified Persons shall be maintained only at the office of such Qualified Person and only

necessary working copies of any such documents shall be made. Copies of documents and

exhibits containing Classified Information may be prepared by independent copy services,

printers, or illustrators for the purpose of this litigation; provided, however, that the party

outsourcing the foregoing services must enter into a contract with the service provider that (i)

contains the elements required by 45 CFR 164.504(e) (whether or not the party outsourcing has

the obligation under HIPAA to enter into a business associate agreement or not) and (ii) (A)

includes the service provider’s acknowledgement that in receiving, storing, processing, or

otherwise dealing with any patient records from the Part 2 program, the service provider is fully

bound by the regulations in Part 2; and (B) if necessary, the service provider will resist in judicial

proceedings any efforts to obtain access to patient identifying information related to substance




                                                  7
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 8 of 14


use disorder diagnosis, treatment, or referral for treatment except as permitted by the regulations

in Part 2.

        c.     Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

        9.     Unintentional Disclosures

        Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.            Notwithstanding the foregoing, any

information subject to Privacy Laws shall be deemed to be Classified Information whether or not

produced with a designation as Classified Information.

        If a receiving party learns of any unauthorized disclosure of Confidential information or

For Counsel Only information, the party shall immediately upon learning of such disclosure

inform the producing party of all pertinent facts relating to such disclosure and shall make all

reasonable efforts to mitigate such unauthorized acquisition of, prevent disclosure by each

unauthorized person who received such information, and comply with any reporting obligations

under applicable federal and/or state law.

       10.    Documents Produced for Inspection Prior to Designation

       In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving

parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,
or “Attorneys Eyes Only” by the producing party.

       11.    Consent to Disclosure and Use in Examination

       Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the Court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this

order prevent any counsel of record from utilizing Classified Information in the examination or



                                                  8
      Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 9 of 14


cross-examination of any person who is indicated on the document as being an author, source, or

recipient of the Classified Information, irrespective of which party produced such information.

        12.     Challenging the Designation

        a.     Classified Information. A party shall not be obligated to challenge the propriety of
a designation of Classified Information at the time such designation is made, and a failure to do so

shall not preclude a subsequent challenge to the designation. In the event that any party to this

litigation disagrees at any stage of these proceedings with the designation of any information as

Classified Information, the parties shall first try to resolve the dispute in good faith on an informal

basis, such as by production of redacted copies. If the dispute cannot be resolved, the objecting

party may invoke this Protective Order by objecting in writing to the party who designated the

document or information as Classified Information. The designating party shall then have 14 days

to move the Court for an order preserving the designated status of the disputed information. The

disputed information shall remain Classified Information unless and until the Court orders

otherwise. Failure to move for an order shall constitute a termination of the status of such item as

Classified Information unless such information is subject to Privacy Laws as this designation via

statutes and regulations control over this Order.

       b.       Qualified Persons. In the event that any party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular Classified Information

to such person, the parties shall first try to resolve the dispute in good faith on an informal basis. If

the dispute cannot be resolved, the objecting party shall have 14 days from the date of the

designation or, in the event particular Classified Information is requested subsequent to the

designation of the Qualified Person, 14 days from service of the request to move the Court for an

order denying the disposed person (a) status as a Qualified Person, or (b) access to particular

Classified Information. The objecting person shall have the burden of demonstrating that

disclosure to the disputed person would expose the objecting party to the risk of serious harm.

Upon the timely filing of such a motion, no disclosure of Classified Information shall be made to

the disputed person unless and until the Court enters an order preserving the designation.

                                                    9
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 10 of 14

       13.      Manner of Use in Proceedings

       In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the

following: (1) file only a redacted copy of the information; (2) where appropriate (e.g., in

connection with discovery and evidentiary motions) provide the information solely for in camera

review; or (3) file such information under seal with the Court consistent with the sealing

requirements of the Court.

       14.      Filing Under Seal

       The clerk of this Court is directed to maintain under seal all documents, transcripts of

deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in

this litigation that have been designated, in whole or in part, as Classified Information by any

party to this litigation consistent with the sealing requirements of the Court.

       15.      Return of Documents

       Not later than 120 days after conclusion of this litigation and any appeal related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this

Court may otherwise order or to the extent such information has been used as evidence at any trial

or hearing. Notwithstanding this obligation to return or destroy information, counsel may retain

attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.




                                                  10
     Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 11 of 14

         16.     Ongoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered

in this litigation, restrict the communication and use of the information protected by it, such

provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

shall be no restriction on documents that are used as exhibits in open court unless such exhibits

were filed under seal, and (b) a party may seek the written permission of the producing party or

order of the Court with respect to dissolution or modification of this, or any other, protective

order.

         17.     Advice to Clients

         This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this litigation from conveying to any party client the attorney’s evaluation in

a general way of Classified Information produced or exchanged under the terms of this order;

provided, however, that in rendering such advice and otherwise communicating with the client,

the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.

         18.    Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.

         19.    Waiver
         Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work
product protection is waived by disclosure connected with this litigation.

         20.    Modification and Exceptions

         The parties may, by stipulation, provide for exceptions to this order and any party may

seek an order of this Court modifying this Protective Order.




                                                  11
Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 12 of 14


  It is SO ORDERED this 23rd day of July, 2020.




                                   ___________________________________________
                                   UNITED STATES DISTRICT JUDGE




                                       12
         Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 13 of 14


                                 Authorization/Consent to Release Medical Records

     1. Requested Release of Health Information. I hereby request and authorize Cenikor Foundation (“Cenikor”)
to release my medical records described in #3 below, in accordance with the Privacy Rule of the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”), and 42 C.F.R. Part 2, to Cenikor’s attorney and
my attorney. Disclosure of the requested medical records will be made as described in #5 below.

    2.    Client Information and Medical Records Requested.

    Client Name: _______________________________________________________
    (Include any former names under which your medical records would be held)
    Date of Birth: ____________________________                           Last 4 of SSN# ________________________
    Admission Date(s)/Location(s): ____________________________
    (Insert at least one admission date or admission location for verification purposes.)

     3. Medical Records Requested for Disclosure. All of my Cenikor medical records for all admission dates with
Cenikor. I acknowledge that (i) the disclosure will include medical records relating to substance use disorder
information and may include information relating to other sensitive conditions (e.g., HIV/AIDS-related treatment,
sexually transmitted disease, abuse, and mental health (other than psychotherapy notes)), and (ii) the disclosure of all
medical records is necessary to carry out the stated purpose described in #4 below.

     4. Purpose; Expiration. The purpose of the disclosure is at the request of the individual and in connection with
the civil litigation case against Cenikor in which I am a named plaintiff, putative opt-in plaintiff, or an opt-in plaintiff
and any cases to which my case may be later consolidated in whole or in part. This authorization will expire upon the
conclusion of such civil litigation case (including any appeal rights). I understand that I may revoke this
authorization at any time by giving written notice to Cenikor, except that a revocation of this authorization will not
apply to medical records already released in reliance upon the authorization. A photocopy of this signed authorization
will constitute a valid authorization.

     5. Secure Disclosure of Medical Records. Cenikor will disclose my requested medical records to Cenikor’s
attorney, who will then establish a secure electronic file share site to upload my requested medical records. Cenikor’s
attorney will send a secure email to my attorney(s) with separate login information and instructions for accessing the
secure electronic file share site to:

Client’s Attorney Name:___________________________               Email:________________________________

Additional attorney’s names are included on an attached Appendix A (please check one): Yes [ ]           No [ ]

     6. Cenikor, its employees, its attorneys, and attending physicians are released from legal responsibility or
liability for the release of my medical records to the extent indicated and authorized herein. Cenikor generally may not
condition its provision of healthcare to me based on the receipt of this authorization, except in limited circumstances.

     7. I understand that the information disclosed will no longer be protected by HIPAA and could be subject to
redisclosure; however, any alcohol, drug abuse and mental health treatment (substance abuse) information disclosed is
prohibited from further disclosure unless I expressly permit further disclosure or the disclosure is permitted by
federal regulations (42 C.F.R. Part 2.32). I expressly permit further disclosure of my medical records by my
attorney, Cenikor’s attorney, and Cenikor to the Court for purposes of the civil litigation case against Cenikor in which
I am a named plaintiff, putative opt-in plaintiff, or an opt-in plaintiff.

          ________________________________________                        ______________________________
          Signature of Client                                                    Date

          ________________________________________
          Printed Name of Client
                                                      EXHIBIT A
         Case 4:19-cv-01583 Document 68 Filed on 07/23/20 in TXSD Page 14 of 14


                               Authorization/Consent to Release Psychotherapy Notes

     1. Requested Release of Health Information. I hereby request and authorize Cenikor Foundation (“Cenikor”)
to release my psychotherapy notes described in #3 below, in accordance with the Privacy Rule of the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”), and 42 C.F.R. Part 2, to Cenikor’s attorney and
my attorney. Disclosure of the requested psychotherapy notes will be made as described in #5 below.

    2.    Client Information and Psychotherapy Notes Requested.
          Client Name: _______________________________________________________
          (Include any former names under which your medical records would be held)
          Date of Birth: ____________________________                     Last 4 of SSN# ________________________
          Admission Date(s)/Location(s): __________________________
          (Insert at least one admission date or admission location for verification purposes.)

     3. Psychotherapy Notes Requested for Disclosure. All of my psychotherapy notes for all admission dates with
Cenikor. I acknowledge that (i) the disclosure will include psychotherapy notes relating to substance use disorder
information and may include information relating to other sensitive conditions (e.g., HIV/AIDS-related treatment,
sexually transmitted disease, abuse, and mental health (other than psychotherapy notes)), and (ii) the disclosure of all
psychotherapy notes is necessary to carry out the stated purpose described in #4 below.

     4. Purpose; Expiration. The purpose of the disclosure is at the request of the individual and in connection with
the civil litigation case against Cenikor in which I am a named plaintiff, putative opt-in plaintiff, or an opt-in plaintiff
and any cases to which my case may be later consolidated. This authorization will expire upon the conclusion of
such civil litigation case (including any appeal rights). I understand that I may revoke this authorization at any time
by giving written notice to Cenikor, except that a revocation of this authorization will not apply to psychotherapy notes
already released in reliance upon the authorization. A photocopy of this signed authorization will constitute a valid
authorization.

     5. Secure Disclosure of Psychotherapy Notes. Cenikor will disclose my requested psychotherapy notes to
Cenikor’s attorney, who will then establish a secure electronic file share site to upload my requested psychotherapy
notes. Cenikor’s attorney will send a secure email to my attorney(s) with separate login information and instructions
for accessing the secure electronic file share site to:

Client’s Attorney Name:________________________________ Email:________________________________

Additional attorney’s names are included on an attached Appendix A (please check one): Yes [ ]           No [ ]

     6. Cenikor, its employees, its attorneys, and attending physicians are released from legal responsibility or
liability for the release of my psychotherapy notes to the extent indicated and authorized herein. Cenikor generally
may not condition its provision of healthcare to me based on the receipt of this authorization, except in limited
circumstances.

     7. I understand that the information disclosed will no longer be protected by HIPAA and could be subject to
redisclosure; however, I understand that any alcohol, drug abuse and mental health treatment (substance abuse)
information disclosed is prohibited from further disclosure unless I expressly permit further disclosure or the
disclosure is permitted by federal regulations (42 C.F.R. Part 2.32). I expressly permit further disclosure of my
psychotherapy notes by my attorney, Cenikor’s attorney, and Cenikor to the Court for purposes of the civil litigation
case against Cenikor in which I am a named plaintiff, putative opt-in plaintiff, or an opt-in plaintiff.

          ________________________________________                        ______________________________
          Signature of Client                                                    Date

          ________________________________________
          Printed Name of Client
                                                      EXHIBIT A
